Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 6, 15, 16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (USPAPN 2019/0212762).
With respect to claim 5, Heo et al. discloses in Figs. 1-5, a system (Fig. 1) comprising: 
a low-dropout regulator (110, 120, 101 and 102) configured to generate a load current (IA/IO) and output a single voltage at an output node (Vout at NOUT node.  Note, no other voltage is present at the Vout/Nout node); 
a digital-to-analog converter (DAC) (150 with 160 which receives the digital output of 140 and converts it to current signal, i.e., an analog signal)  configured to receive a control input (DC/output of 140), and output a DAC source current (ID) to the low-dropout regulator based on the control input (drain of 120/output node), wherein the DAC source current is configured to modify the load current (ID is added to IA to modify IO) and mitigate an undershoot of the single voltage that is output at the output node while the single voltage transitions from a high voltage level to a low voltage level (when VOUT is in an undershoot condition where VOUT drops from LT to L1, see Fig. 4, 160 is activated to compensate for the fall in voltage and thus compensates for undershoot, e.g., Vout would fall much lower without such compensation, see paragraphs 0047 and 0070-0074); and 
control circuitry (140) configured to
 receive an input indicative of a beginning of a decrease in the voltage that is output when the single voltage transitions from the high voltage level to the low voltage level (VOP which increases as Vout decreases, see Figs. 4 and 5), and 
output the control input to the DAC in response to receiving the input indicative of the beginning of the decrease in the single voltage that is output when the single voltage transitions from the high voltage level to the low voltage level (140 generates DC responsive to VOP and thus operates as claimed, see S120 and S130 of Fig. 2).  
With respect to claim 6, a system comprising:
 a low-dropout regulator (110, 120, 101 and 102) configured to generate a load current (IA/IO) and output a single voltage (VOUT.  Note there is no other voltage at NOUT other than Vout) at an output node (NOUT node); 
a digital-to-analog converter (DAC) (150 with 160) configured to receive a control input (DC/output of 140), and output a DAC source current to the low-dropout regulator based on the control input (ID), wherein the DAC source current is configured to modify the load current (ID is added to IA/IO) and mitigate an undershoot of the single voltage that is output at the output node while the single voltage transitions from a high voltage level to a low voltage level (when VOUT is in an undershoot condition where VOUT drops from LT to L1, see Fig. 4, 160 is activated to compensate for the fall in voltage and thus compensates for undershoot, e.g., Vout would fall much lower without such compensation, see paragraphs 0047 and 0070-0074);  and 
control circuitry (140) configured to
 receive an input indicative of a beginning of the undershoot in the single voltage that is output when the single voltage transitions from the high voltage level to the low voltage level (VOP which rises with the fall of VOUT and thus indicates the beginning of the undershoot/fall, see Figs. 4 and 5), and 
output the control input to the DAC in response to receiving the input indicative of the beginning of the undershoot in the single voltage that is output when the single voltage transitions from the high voltage level to the low voltage level (DC/140 is output responsive to VOP and thus the beginning of the undershoot).  
Claims 15 and 16 are rejected for similar reasons as claims 5 and 6.
With respect to claims 21-23, wherein the DAC is a logarithmic DAC (the nature of the activation of the DAC is dependent upon the processor of VOP by 140.  140 is a logarithmic circuit, see paragraph 0066.  Thus, the output of 140 will be generated with a logarithmic nature and therefore the output of 150/160 will operate with a logarithmic nature.  Thus the circuit is operative as claimed),  wherein the logarithmic DAC is further configured to perform a soft-start by logarithmically stepping the load current with the DAC source current in order to minimize potential transient events at the output node (the DAC is operated during all times of operation of the LDO including start-up.  Thus, the DAC will aid in soft-starting by stepping the current up when VOP is less than threshold levels as determined by R1-R8 and C1-C7 of Fig. 3.  The stepping up will be logarithmic due to the logarithmic nature of 140).  

Allowable Subject Matter
Claims 1,3-4,7-11,13-14,17-18 and 20 are allowed.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. 
Applicant’s argument that Heo fails to disclose a “single voltage” is not persuasive.  There is no other voltage at the output of the circuit of Heo other than VOUT.  Thus, there Heo discloses the limitation.  Applicant further argues that there must be more than one output voltage since “Heo teaches an amplifier that outputs both a positive output voltage and a negative output voltage”.  Such an argument is not persuasive since VOP and VON of 110 are not the output voltage of the regulator of Heo.  Rather, the output voltage is Vout.  There is only a single output voltage. Furthermore, it can be seen that VOP and VOUT control 130 and 120 to the current provided to the output node and thus control the single output voltage VOUT.
The argument that Heo fails to disclose stepping up of the output current is not persuasive.  This is shown in Fig. 5.  Note it can be seen that DC includes more “1’s” as VOP increases as can be seen 150 inverts DC to “0’s” that activate each PMOS transistor of 161-16m.  As more PMOS transistors are active the current IO/ID will continue to be stepped up as each additional PMOS is activated.  Thus, Fig. 5 discloses such a stepping up of the current.
With respect to the argument that Heo fails to disclose a logarithmic DAC.  It can be seen that paragraph 0066 discloses the 140 has a logarithmic (i.e. “log”) operation.  Thus, 160 under the control of 140 and 150 will operate in a logarithmic operation and the current will be logarithmically stepped up.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849